ORDER

PER CURIAM:
AND NOW, this 12th day of December, 2002, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 11, 2002, it is hereby
ORDERED that BARRY A. ROSEN be and he is SUSPENDED from the practice of law in the Commonwealth of Pennsylvania for a period of one year, that the suspension be stayed in its entirety and Respondent be placed on probation for a period of one year subject to the following conditions:
1.Respondent shall select a practice monitor subject to the approval of the Office of Disciplinary Counsel. Respondent shall cooperate fully with his practice monitor.
2. The practice monitor shall do the following during the period of Respondent’s probation:
a. Meet with the Respondent at least monthly and review all client files to ensure that proper and timely representation is being provided to all clients;
b. Meet with the Respondent at least monthly and review all client files to ensure that proper and timely communication is being provided to all clients;
c. File with the Executive Director & Secretary of the Board quarterly written reports that the above conditions have been met; and
d. Immediately report to the Executive Director & Secretary of the Board any violation by the Respondent of the terms and conditions of probation.
3. Respondent shall undergo any counseling or treatment, out-patient or in-patient, prescribed by a physician. Respondent shall select a mental health monitor subject to the approval of the Office of Disciplinary Counsel. Respondent shall provide physician’s reports verifying the above counseling and treatment to the mental health monitor. Respondent shall furnish his mental health monitor with his treating physician’s name, address, and telephone. Respondent shall cooperate fully with his mental health monitor.
4. The mental health monitor shall do the following during the period of Respondent’s probation:
a. Meet with the Respondent at least monthly and review all physician’s reports to ensure that Respondent is meeting the counseling and treatment conditions referenced in (c) above;
*559b. Meet with Respondent at least twice a month, and maintain weekly telephone contact with Respondent;
c. Assist Respondent in arranging any necessary professional mental health treatment;
d. File with the Executive Director & Secretary of the Board quarterly written reports that the conditions referenced in (c) above have been met; and
e. Immediately report to the Executive Director & Secretary of the Board any violation by the Respondent of the terms and conditions of probation.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.